DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Application, Amendments and Claims
Applicant’s submission filed 25 April 2022 has been entered.  Claims 43-53, 55-61 and 64-65 are pending; claims 57-61 and 65 are withdrawn; claims 43, 48-49, 53, 57, and 61 are amended; and claim 65 is newly added.


Information Disclosure Statement
The information disclosure statement filed 21 March 2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein (EP 1561440, EP 1790383) has not been considered.

The information disclosure statement filed 21 March 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein (IT MI2010A001236, KG 1376) has not been considered.
Response to Arguments
Applicant’s arguments with respect to claim 43 have been considered but are moot in view of new grounds of rejection.  Namely, the prior art references of record render obvious the newly added limitations in claim 43 as explained in the rejection below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 43-53, 55-56 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (US 6,394,999) in view of Herekar (US 2008/0015660) and Mrochen et al. (US 2010/0069894) in view of Lubatschowski (US 2007/0123845) and further in view of Klopotek (US 5,521,657).

[Claims 43-46] Williams discloses a system for performing reshaping of a cornea of an eye to correct aberrations [abstract], comprising: 
a light source configured to emit light (laser, #22) [par. 0023]; 
beam steering optics (digital micromirror device (DMD), #26, and known scanning technology) configured to receive the light from the light source as a beam and to image the beam as a spot onto a cornea (corresponding to each pixel of the DMD device); and 
a controller (computer system, #20, including a microprocessor and DMD controller, #34) configured to provide one or more control signals to programmatically control the beam steering optics, the one or more control signals causing the beam steering optics to scan the imaged spot over selected regions of the cornea according to a two-dimensional pattern (manipulating the mirrors of the DMD into either an ON or OFF position to form a pattern and using the known scanning technology to scan a focused laser beam over a portion of the pattern of the mirrors of the DMD, e.g. scanning in sequential rows), the beam steering optics delivering the imaged spot to each region in turn for a respective length of time to produce a respective dose of light at the region (the laser beam is reflected to any particular portion of the cornea only for a fraction of the treatment time including different periods of time), the dose of light determining reshaping of corneal tissue at the region [col. 11, line 40 – col. 12, line 5],
wherein the beam steering optics include a mirror system (the DMD) configured to reflect the beam to the regions of the cornea as the imaged spot, 
wherein the mirror system includes an array of mirrors (the mirrors of the DMD), and 
wherein in response to the one or more control signals the beam steering optics (known scanning system), during a treatment time, scan the imaged spot over a plurality of regions of the cornea according to a non-uniform light pattern (dichromatic images are sent to the DMD device such that black portions of the image cause the associated DMD mirrors to assume an ON position, reflecting laser energy to the cornea, while white portions of the image cause the associated mirrors to assume an OFF position, reflect laser energy away from the cornea) [col. 5, lines 43-67; Figs. 6a-f], the beam steering optics delivering the imaged spot to each region in turn for a respective length of time to produce a respective dose of light over the treatment time (each DMD mirror in the ON position directs a dose of light to the cornea) [col. 11, line 60 – col. 12, line 5].
Williams discloses reshaping the cornea by applying doses of light but does not disclose doses of light for photoactivating a cross-linking agent on the cornea, or the respective dose of light at one of the regions over the treatment time being greater than the respective dose of light at another region over the treatment time.
Herekar discloses an analogous system comprising a light source, a DMD device (pixel-based spatial light modulator (SLM) or DLP system comprising a two-dimensional array of controllable micro-mirrors, #124), and control electronics, wherein the system directs doses of light in a spatial pattern in order to reshape the cornea by crosslinking corneal tissue treated with a photosensitizer [pars. 0020, 0025-0027].  Herekar further discloses providing feedback from a spectrophotometer that monitors photosensitizer concentration and measures remaining singlet-oxygen generating potential [par. 0028].  The feedback may be used in real-time during treatment for intraoperative safety and determining light dosage, e.g. a baseline safety threshold without photosensitizer (riboflavin) loading is 1 mW/cm2 for 16 minutes maximum and 20 mW/cm2 if fully riboflavin loaded [par. 0048].
Mrochen discloses an analogous system for activating a cross-linking agent (photosensitizer, e.g. riboflavin) applied to the cornea comprising a controller for controlling/regulating laser radiation, from a laser radiation source (#1), focused onto corneal tissue using a light modulator (#20) based on information received from an observation device for determining the topography of the cornea in real-time (#9) and a measuring device for measuring energy/intensity/time distribution of the laser radiation (#10) [pars. 0036, 0047, 0055].  A signal is passed to the measuring device to the controller in order control the temporal progression of radiation in a treatment plane in accordance with a predetermined program.  If deviations arise with regard to a measured parameter in comparison with the set progression of the program, the controller can change the radiation in such a way-in the manner of a closed control loop-that the stated parameter again lies within the set range.  Furthermore, photosensitizer (riboflavin) concentration and topography may be provided to the controller in order to ascertain optimal values for the treatment with regard to dose and temporal progression of the intensity [pars. 0076-0080].
It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the controller of the system of Williams to provide light doses appropriate for crosslinking photosensitizers in the cornea based on feedback related to photosensitizer concentration from a spectrophotometer or other measuring device, as taught by Herekar and Mrochen, in order to implement real-time safety features e.g. ensure the proper dose of radiation is delivered to a particular region of the cornea based on the concentration of photosensitizer present.  In other words, because Herekar and Mrochen disclose different thresholds for laser fluence based on photosensitizer concentration, it would have been obvious to provide a greater respective dose of light at one region compared to the respective dose at another region based on the amount of photosensitizer present.
Williams discloses using known scanning technology to scan the beam over the DMD device but does not explicitly disclose the known scanning technology is one or more adjustable mirrors configured to scan the beam.
Lubatschowski discloses an analogous system for applying light to a cornea of an eye (cornea i.e. the “workpiece”) [par. 0040], comprising beam steering optics including a mirror system (scanner means, #14, with two pivotable scanner mirrors, #14) configured to reflect a beam [par. 0052].
It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the beam steering optics taught by Williams to include two pivotable scanner mirrors, as taught by Lubatschowski, since two pivotable scanner mirrors are known scanning technology in the corneal reshaping art and would achieve the scanning function disclosed by Williams.
Williams in view of Herekar, Mrochen and Lubatschowski discloses applying asymmetric two-dimensional patterns (patterns differ in each layer based on the correction required) in various layers of the cornea, i.e. at a plurality of depths, to form a three-dimensional pattern/profile [Williams: col. 3, lines 50-52; col. 8, lines 3-19; col. 9, lines 38-45; col. 11, lines 50-55], and measuring means may include an instrument for distance measurement from the eye (relative to the optical components) in order to apply the appropriate dosage by adjusting the distance (Figs. 12-13 #11) between the irradiation unit and tissue to be irradiated [Mrochen: par. 0004, 0034, 0050-0051, 0063].  However, an active ranging scheme is not disclosed.  
Klopotek discloses the distance between reference surface and a surface of the eye may be measured using a laser radar system [col. 3, lines 50-55] (the applicant’s specification, see [par. 0050], indicates active ranging scheme is performed by LADAR).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to select the measuring means for measuring distance between the instrument and the eye, as taught by the previously applied references, to be a laser radar system, as taught by Klopotek in order to measure the distance between the beam steering optics and the cornea in order focus the beam to the correct depth to accurately transfer the three-dimensional profile to the cornea.

[Claim 47] The system rendered obvious by Williams in view of Herekar and Lubatschowski results in each of the selected mirrors being alignable to position the imaged spot at the respective region of the cornea (the beam is scanned over a selected portion of the DMD to direct the beam to the region of the cornea).

[Claim 48] Williams discloses applying two-dimensional patterns in various layers of the cornea [col. 8, lines 3-19; col. 9, lines 38-45] to form a three-dimensional profile but does not disclose an objective lens configured to transmit the beam from the beam steering optics to the cornea as the imaged spot, wherein the one or more control signals from the controller further cause the objective lens to focus the imaged spot at selected focal planes within the cornea, and the imaged spot is scanned over the regions of the cornea at a plurality of depths in the cornea according to a three-dimensional profile.
Lubatschowski discloses an objective lens (focusing optics, #15, shown as a focusing lens) configured to transmit the beam from the beam steering optics to the cornea as the imaged spot (see Fig. 1 which shows the focusing optics, #15, positioned after the  beam steering optics, #13), wherein the one or more control signals from the controller further cause the objective lens to focus the imaged spot at selected focal planes within the cornea (the control automatically controls the system including via data lines connected to the focusing optics, #15) [par. 0053], and the imaged spot is scanned over the regions of the cornea at a plurality of depths in the cornea according to a three-dimensional profile (see Fig. 3) [pars. 0052-0053]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of the Williams to include an objective lens and configure the objective lens to communicate with the controller, as taught by Lubatschowski, in order to improve the efficiency of treatment by automatically adjusting the depth of the two-dimensional patterns generated by the DMD device to form the various layers.

[Claim 49] Williams discloses applying two-dimensional patterns in various layers of the cornea [col. 8, lines 3-19; col. 9, lines 38-45] wherein the imaged spot is scanned over the regions of the cornea at a plurality of depths according to a three-dimensional profile but does not disclose an optical train configured to focus the imaged spot from the beam steering optics at selected focal planes within the cornea.
Lubatschowski discloses an optical train (focusing optics, #15, shown as a focusing lens) configured focus a beam at selected planes within the cornea (see Fig. 1 which shows the focusing optics, #15, positioned after the  beam steering optics, #13), wherein the one or more control signals from the controller further cause the objective lens to focus the imaged spot at selected focal planes within the cornea (the control automatically controls the system including via data lines connected to the focusing optics, #15) [par. 0053], and the beam is scanned over the regions of the cornea at a plurality of depths in the cornea according to a three-dimensional profile (see Fig. 3) [pars. 0052-0053]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of the Williams to include an optical train (focusing optics) and configure the optical train to communicate with the controller, as taught by Lubatschowski, in order to improve the efficiency of treatment by automatically adjusting the depth of the two-dimensional patterns generated by the DMD device to form the various layers.

[Claim 50] The beam steering optics are configured to receive the light from the light source as a converging or diverging beam (the mirrors of the beam steering optics may receive either converging or diverging beams as mirrors will reflect either converging or diverging light).

	[Claim 51] Williams discloses the light source is a laser light source (laser, #22).

[Claim 53] Williams discloses the two-dimensional pattern defines a pixelated pattern (each mirror of the DMD constitutes a pixel), and each region of the cornea receiving the image spot corresponds to one or more pixels in the pixelated pattern (each mirror or mirrors, depending on the pattern, reflects light to create the image spot).

[Claim 55] Williams in view of Herekar and Lubatschowski discloses the dose of light is determined at least in part by the intensity of the light [Williams: col. 10, lines 34-41; Herekar par. 0026].

[Claim 56] Williams discloses the one or more feedback systems includes an eye-tracking system (#28) configured to provide position data relating to movement of the eye [col. 7, lines 18-42].

[Claim 64] Williams discloses an optical system (#24) provided between the laser system (#22) and the DMD (#26) comprises collimation optical components [col. 7, lines 7-15].  Herekar also discloses using a collimating lens to illuminate the pixel-based spatial light modulator [par. 0023].


Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (US 6,394,999) in view of Herekar (US 2008/0015660), Mrochen et al. (US 2010/0069894), Lubatschowski (US 2007/0123845) and Klopotek (US 5,521,657) as applied to claim 43 above, and further in view of Zacharias (US 2008/0015553).

[Claim 52] Williams in view of Herekar, Mrochen, Lubatschowski and Klopotek does not disclose an optical fiber configured to receive and transmit the light from the light source. 
Zacharias discloses an analogous therapeutic laser device wherein an optical fiber (light guide, #114, such as a fiber optic) is used to conduct laser energy between a laser source (#102) and laser delivery system (#120) [pars. 0077, 0084].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system to include an optical fiber to receive and transmit light from the light source to the beam steering optics, as taught by Zacharias, in order to provide greater flexibility in the positioning of the light source with respect to the beam steering optics.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        28 April 2022